 



Exhibit 10.2

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
OUTSIDE DIRECTORS STOCK-FOR-FEES PLAN

(as approved by the stockholders on May 18, 1995)

(amended and restated as of February 27, 2004)

ARTICLE I. PURPOSE OF THE PLAN

     The Outside Directors Stock-for-Fees Plan (the “Plan”) is intended to
provide a means by which individuals who serve as outside directors of American
Management Systems, Incorporated (the “Corporation”) may increase their
proprietary interest in the Corporation by electing to receive the annual
retainer and other fees earned in connection with service as a director in the
form of the Corporation’s $0.01 par value common stock (the “Common Stock”)
rather than in cash.

ARTICLE II. ELIGIBILITY

     Each member of the Board of Directors of the Corporation who is not and has
not been an officer or employee of the Corporation (“Outside Director”) shall be
eligible to participate in the Plan.

ARTICLE III. SHARES SUBJECT TO PLAN

     The number of shares authorized to be issued pursuant to the Plan is
150,0001 shares of the Corporation’s Common Stock subject to adjustment as
provided herein. Those shares may consist, in whole or in part, of authorized
and unissued shares or shares previously acquired or to be acquired by the
Corporation and held in treasury. In the event of any stock dividend, stock
split or other event that is functionally equivalent to a stock split or stock
dividend, the number of remaining shares authorized for issuance under this Plan
shall be adjusted proportionately.

ARTICLE IV. ELECTION TO RECEIVE STOCK

     Each Outside Director shall be permitted to receive the remuneration
otherwise payable to the Outside Director as an annual retainer and for
attending meetings of the Board of Directors and meetings of the committees of
the Board of Directors (“Director’s Fees”) in the form of Common Stock rather
than cash in accordance with the following provisions:



  (a)   Election to Participate. Each Outside Director shall have the right to
elect to receive Director’s Fees in the form of Common Stock rather than cash by
tendering an irrevocable written election to the Secretary of the Corporation
pursuant to which all Director’s Fees otherwise payable to the



--------------------------------------------------------------------------------


1 As adjusted to reflect a 3-for-2 split of the Common Stock effective
January 5, 1996

 



--------------------------------------------------------------------------------



 



Outside Director shall be paid in the form of Common Stock as provided in
(b) below. Each Outside Director may elect to have one-half or all of the
Director’s Fees paid in the form of Common Stock. Such election shall become
effective six (6) months after its delivery to the Secretary of the Corporation
by the Outside Director. Such election shall remain in effect until the earlier
of (i) the date six (6) months after such Outside Director shall have delivered
to the Secretary of the Corporation irrevocable written notice that his or her
participation shall cease as of the date six months following delivery of the
notice, or (ii) the date on which such Outside Director terminates as a member
of the Board of Directors by reason of resignation, non-reelection, death, or
disability. Any Outside Director who having terminated participation in the Plan
or having failed to elect to participate in the Plan may elect to participate in
the Plan as of the date six (6) months following delivery of irrevocable written
notice of such election to the Secretary of the Corporation. An Outside Director
who does not elect to have Director’s Fees paid in Common Stock shall receive
his or her remuneration in cash at such times that such remuneration is
otherwise due.



  (b)   Issuance of Shares. If an Outside Director elects to receive payment of
Director’s Fees in the form of Common Stock, such Common Stock shall be issued
as soon as practicable after the determination date (as hereinafter defined).
The number of shares of Common Stock to be issued to such Outside Director shall
be determined by dividing:



  (i)   the remuneration otherwise payable to the Outside Director, by     (ii)
  the closing price of the Corporation’s Common Stock on the determination date
(or, if the Corporation’s Common Stock is not traded on such date, on the
trading day immediately preceding the determination date), rounding up or down
any fractional share to the nearest whole share.

     The determination date shall be the last day of each calendar quarter in
which a relevant meeting of the Board of Directors or any committee thereof is
held and for which Director’s Fees are payable.



  (c)   Restrictions on Shares. Shares of Common Stock issued under this Plan
shall be free of any restrictions except for restrictions applicable under the
Securities Exchange Act of 1934, as amended.

ARTICLE V. AMENDMENT AND TERMINATION

     The Board of Directors of the Corporation, or the Compensation Committee
thereof, may amend, modify, alter or terminate the Plan; provided, however, that
without the approval of the stockholders of the Corporation:

 



--------------------------------------------------------------------------------



 



  (a)   the number of Shares which may be reserved for issuance under the Plan
may not be increased except as provided in Article III hereof;     (b)   the
class of individuals who are eligible to participate in the Plan shall not be
modified; and     (c)   the benefits accruing to Outside Directors under the
Plan shall not be increased materially;

provided, further, that the Plan may not be amended, modified, or altered more
than once in any six (6) month period.

ARTICLE VI. MISCELLANEOUS



  (a)   This Plan shall be administered by the Compensation Committee of the
Board of Directors.     (b)   The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware.     (c)   This Plan shall become
effective on the date on which it is approved by the stockholders of the
Corporation.

 